Order entered April 25, 1967, is unanimously modified on the law, on the facts and in the exercise of discretion to reverse that portion of the order which denied the plaintiff’s motion to add, as parties-defendant .to the action, the Broadway-Worth Corp., and Herbert Friedman, and the motion is granted, and as modified the order is affirmed, with costs and disbursements to • the plaintiff. In this suit .the plaintiff seeks specific performance of an option to purchase the property known as 325 Broadway. Should the plaintiff be successful there will still be open an undetermined question as to whether the parties, sought to be added, have some interest in the property. It is desirable to have an adjudication which will finally determine what, if any, interest any party has in this property. The only objection raised to adding Broadway-Worth Corp. and Herbert Friedman is that it would delay the trial of this suit to the disadvantage of the present defendants. We conclude that there is no merit to this contention inasmuch as, in the circumstances of this case, there need be no undue delay. Concur—Eager, J. P., Steuer, Rabin, McNally and Bastow, JJ.